United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, CHICAGO FIELD
OFFICES, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Rick W. Hanna, for the appellant
Office of Solicitor, for the Director

Docket No. 11-1507
Issued: January 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2011 appellant, through her representative, filed a timely appeal from a
December 28, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim for an employment-related injury and a February 24, 2011 nonmerit decision
denying her request for an oral hearing as untimely. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of her federal
employment; and (2) whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
1

5 U.S.C. § 8101 et seq.

On appeal appellant’s representative contends that appellant was adversely affected by a
large amount of mold verified by multiple air quality reports at her workplace. He further
contends that when she is away from her workplace her condition improves and as soon as she
returns her various health problems recur.
FACTUAL HISTORY
On August 30, 2010 appellant, then a 39-year-old social insurance representative
technical expert, filed an occupational disease claim (Form CA-2), alleging that she experienced
repeated colds and respiratory infections with breathing difficulties, sore throat, stuffy nose,
itchy eyes/face, chest pain and tightness without infection, dizziness, headaches, and severe
fatigue and malaise/body aches as a result of exposure to Stachybotrys mold in her workplace.
She became aware of her condition on February 15, 2000 and realized it was causally related to
her federal employment on July 30, 2010 after she received a report from a union representative
regarding mold in the workplace.
In a statement received by OWCP on September 24, 2010, appellant’s supervisor noted
that test results showed that mold was present but not in sufficient quantities to present health
hazards. She stated that action had been taken to contain the mold and that air testing to date did
not establish that mold spores were present in the heating, ventilation or air conditioning
(HVAC) system. The supervisor reported that appellant had a recurring cough and a rash on her
face and indicated that there was no evidence that it was due to the mold.
Appellant submitted a September 25, 2009 indoor air quality report based on a survey
taken on September 15, 2009 by Federal Occupational Health. Suspect mold was observed
behind wallpaper at bottom corners of most of the windows in the south portion of the office as
well as at least one window in the break room in the north end of the office. Suspect mold was
observed at a wallpaper seam on the south perimeter wall as a well as at a seam on the west
perimeter wall. Spotting that could possibly be suspect mold induced was observed at numerous
locations in the south perimeter wall as well as on the southern portion of the west perimeter
wall. The musty-type odor was detected nearby each of the locations where the suspect mold
was observed. The same odor was detected at numerous electrical receptacles found in the
bottom portion of the south perimeter and southern portion of the west perimeter wall. The
musty-type odor was not present elsewhere in the office, and there were no complaints to date of
such an odor. The area above the suspended ceiling at the perimeter walls was clean with no
indication of roof or wall leakage and moisture readings indicated a slightly elevated moisture
level at the bottom corners of the windows where suspect mold was observed. Results of four
indoor air samples collected, when compared to two outdoor air samples, indicated that airborne
levels of mold within the office were acceptable. The one surface sample collected from a
visibly contaminated area indicated the presence of Stachybotrys.
The following
recommendations were made: (1) seal areas of wallpaper where suspect mold was visible;
(2) determine the extent of suspect mold contamination within the office both beneath perimeter
wall wallpaper and within perimeter wall cavities; (3) adjust motorized dampers to assure the
continuous flow of outdoor air during normal occupancy; (4) upgrade air filters; (5) conduct an
overall review of the design and operation of the ventilation systems; (6) and assure compliance
of relative humidity levels.

2

By letter dated October 8, 2010, OWCP notified appellant that the evidence submitted
was not sufficient to establish her claim. It requested additional factual and medical evidence
and allotted 30 days for appellant to submit additional evidence.
By decision dated December 28, 2010, OWCP denied appellant’s claim finding that the
medical evidence submitted was insufficient to establish fact of injury. Although the described
employment exposure occurred as alleged, the medical evidence provided no firm diagnosis or
established causal relationship.
By letter postmarked January 28, 2011, appellant, through her representative, requested
an oral hearing.
By decision dated February 24, 2011, OWCP denied appellant’s request for an oral
hearing finding that her request was untimely as it was not made within 30 days of the
December 28, 2010 decision. It exercised its discretion and further denied appellant’s request for
the reason that the relevant issue of the case could be addressed by requesting reconsideration
and submitting evidence not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim. When an employee claims that he sustained an injury in the
performance of duty, he must submit sufficient evidence to establish that he experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged.
Appellant must also establish that such event, incident or exposure caused an injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS -- ISSUE 1
It is not disputed that appellant was exposed to mold at her place of work. The Board
finds that she has not submitted sufficient medical evidence to establish a firm diagnosis or
causal relationship to the implicated employment factors. Appellant submitted a September 25,
2009 air quality survey report that documented the presence of mold in the workplace. The
question is whether causal relationship is established.4 The Board finds that appellant did not
submit any medical evidence from a physician addressing how any mold in her workplace
caused or aggravated her claimed conditions. Appellant did not meet her burden of proof to
establish that she sustained an injury in the performance of duty causally related to factors of her
federal employment.
On appeal appellant’s representative contends that appellant was adversely affected by a
large amount of mold, as verified by the air quality reports, at her workplace. He stated that
when she is away from her workplace her condition improves and when she returns her health
problems reoccur. The Board has held that the mere fact that appellant’s symptoms arise during
a period of employment or produce symptoms revelatory of an underlying condition does not
establish a causal relationship between her condition and her employment factors.5 There is no
evidence from a physician addressing the issue of causal relation. The Board finds that the
evidence of record is insufficient to establish a firm medical diagnosis or causal relation.
Therefore, the representative’s argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a representative of the
Secretary.”6
Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose

3

See Solomon Polen, 51 ECAB 341 (2000); J.L., Docket No. 11-771 (issued November 17, 2011).

4

See Paul Foster, 56 ECAB 208 (2004).

5

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

5 U.S.C. § 8124(b)(1).

4

between two formats: An oral hearing or a review of the written record.”7 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.8 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.9 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.10
ANALYSIS -- ISSUE 2
Appellant had 30-calendar days from OWCP’s December 28, 2010 decision, or until
January 27, 2011, to request an oral hearing. Because her request was postmarked January 28,
2011, her request was untimely. Appellant was not entitled to an oral hearing as a matter of right
under section 8124(b)(1) of FECA. Exercising its discretion to grant an oral hearing, OWCP
denied appellant’s request on the grounds that she could equally well address any issues in her
case by requesting reconsideration. Because reconsideration exists as an alternative appeal right
to address the issues raised by OWCP’s December 28, 2010 decision, the Board finds that
OWCP did not abuse its discretion in denying appellant’s untimely request for an oral hearing.11
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty causally related to factors of her federal
employment. The Board further finds that OWCP properly denied appellant’s request for an oral
hearing as untimely.

7

20 C.F.R. § 10.615.

8

Id. at § 10.616(a).

9

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

10

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

11

See Gerard F. Workinger, 56 ECAB 259 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2011 and December 28, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 23, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

